DETAILED ACTION
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Per independent claim 1, the closest prior art, US 2006/0288727 (Aikawa), teaches a liquid to refrigerant heat exchanger (Fig. 11) comprising: a coolant volume (within 175, below 180) defined by a plastic housing (175; Para. [0069]) and a closure plate (174), the plastic housing sealingly joined to the closure plate along an outer periphery of the closure plate (the flanges where each meet; Fig. 11); a semi-cylindrically shaped inlet (164c) and outlet (164d) manifold for the refrigerant flow arranged within the coolant volume (Fig. 11); a plurality of refrigerant conduits (161a, 161b) arranged within the coolant volume (Fig. 11) and extending from the inlet and  outlet manifolds to convey refrigerant flow from the inlet to the outlet manifold (Fig. 11); an inlet fitting block (166a) and outlet fitting block (166b) each of which have a portion within the coolant (below 180) and outside the coolant volume (the surface above 180) and each of which is joined to the respective inlet/outlet manifold (see Fig. 11); refrigerant inlet and outlet ports (see Fig. 11; openings for refrigerant flow lines as illustrated) are arranged on the second portion of the fitting blocks and are in fluid communication with the internal volumes of the inlet and outlet manifolds by way of a refrigerant flow path extending through the inlet fitting block).
Aikawa does not teach that: the closure plate is metal, that the inlet and outlet manifolds are cylindrical, that the conduits extend between the inlet and outlet manifolds, and the inlet and outlet blocks are joined to the closure plate (they are connected via 180) and extend through the closure plate (it is not clear if the upper surfaces of 166a/166b extend beyond the flange 174a/174b).
While Aikawa does contemplate making the closure plate of a metal (Para. [0203]) it is only in the context of forming both of the fitting plate and housing of metal.
The prior art of record does not appear to motivate the modification of all of the lacking elements of Aikawa simultaneously.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/Primary Examiner, Art Unit 3763